NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



MARK ALAN GILSON,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-892
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for Lee
County; Edward J. Volz, Jr., Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox and
Darla Dooley, Assistant Attorneys General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


CRENSHAW, MORRIS, and BLACK, JJ., Concur.